DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Amendments Received
Amendments to the claims were received and entered on 21 May 2021.

Election/Restrictions
Applicant’s election without traverse of invention I (claims 27–40) in the reply filed on 21 May 2021 is acknowledged.
Claims 41–43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 May 2021.

Status of the Claims
Canceled: 1–26
Withdrawn: 41–43
Examined herein: 27–40

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 12/745204 and 14/340550 is acknowledged.
Applicant states that this application is a divisional application of the prior-filed application.  A divisional application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (divisional application) to continuation-in-part because this application contains 
Consequently, the claims are examined as though they had an effective filing date of 10 Aug 2017, the filing date of the instant invention.

Objection to the Drawings
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Objection to the Specification
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27–40 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to 
Steps of evaluating, analyzing or organizing information recited in the claims include "selecting a starting nucleic acid molecule", "selecting codons of the starting nucleic acid molecule that may be altered to incorporate [] information", and "altering the nucleotide sequence to incorporate the information".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites an additional element that is not an abstract idea: "producing the information containing nucleic acid molecule based on the sequence generated" by the abstract idea.  The claims do not describe any specific steps by which the nucleic acid is produced, nor do they describe any particular structures used to produce the nucleic acid.  The claims state nothing more than that after the sequence is determined by the abstract idea, the sequence should be embodied as a nucleic acid.  Hence, these are mere instructions to apply the abstract idea in a wholly generic manner, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas 
The specification states that "the production [of the nucleic acid] may take place by any method known in the field".  Hence, this element was a well-understood, routine and conventional practice in the art prior to the time of invention.  When considered individually, practices that are well-understood, routine and conventional are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
Additionally, as explained above, the mere instruction to implement the abstract idea by producing a nucleic acid, when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. production of a nucleic acid).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27–40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Claim 27 describes a procedure for encoding information in a nucleic acid subject to various constraints, including that "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule".  The disclosure does not provide any exemplary disclosure of an encoding procedure that achieves this effect, nor does it describe any adequate structure-function relationship between nucleic acid sequences (i.e. the structure) and expression levels (i.e. the function).  While "information which is well known in the art need not be described in detail in the specification" (MPEP 2163 § II.A.2), the structure-function relationship needed to provide support for this limitation is not well known in the art.  In truth, the prior art establishes that synonymous mutations (i.e. "incorporation of the message does not change the amino acid sequence of the encoded protein") have unpredictable and poorly-understood effects on expression levels (e.g. Chamary, et al. Nature Genetics 2006; Comeron, et al. Proceedings of the National Academy of Sciences USA 2006; Gingold, et al. Molecular Systems Biology et al. Gene 2000; Lavner, et al. Gene 2005).  Hence, the disclosure does not adequately demonstrate that, at the time the invention was filed, the inventors possessed a method of encoding information in a nucleic acid sequence using synonymous mutations, such that "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule".  The claims therefore fail to comply with the written description requirement.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it further discusses the relationship between codon usage/synonymous mutations, and gene expression.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Soren Harward/Primary Examiner, Art Unit 1631